FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PAULINO LUIS MARTINEZ-MENA,                      No. 13-72351

               Petitioner,                       Agency No. A095-617-745

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Paulino Luis Martinez-Mena, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Martinez-Mena’s motion to

reopen as untimely, where it was filed six years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and Martinez-Mena failed to present material evidence of

changed conditions in Mexico to qualify for the regulatory exception to the filing

deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th

Cir. 2004).

      Martinez-Mena’s contentions that the BIA failed to discuss the positive

aspects of the evidence he submitted or adequately explain its decision are not

supported. See Najmabadi, 597 F.3d at 990 (“What is required is merely that [the

BIA] consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” (internal quotation marks omitted)).

      In light of this disposition, we do not reach Martinez-Mena’s remaining

contentions regarding whether he has demonstrated prima facie eligibility for

relief. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-72351